Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conditional Limitations
Claims 1-7 recite conditional limitations based on the access granularity.  The claim covers what happens if the access granularity is two specific levels but there is no indication that those two levels are the only levels of granularity possible.  The access granularity could be something other than the first or second granularity meaning the steps performed due to the first or second granularity are not required in the method claim, and thus not given patentable weight. Although the Examiner has considered these claim limitations whenever there is prior art mapping, the Examiner would also suggest Applicant to see more information on contingent limitations in section 2111.04 of the MPEP, which recites, in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., US PGPub 2015/0371689.
With respect to claim 1, Li teaches a method comprising: 
, in pars. 35-36, the memory request.  Par. 20 discloses that a request includes an address;
determining an access granularity of the data to be accessed based on the address of the data to be accessed, in par. 36, the granularity corresponding to the row address; 
in response to determining that the data to be accessed has a first access granularity associated with a first component accessing a single cache memory component, generating first cache line metadata associated with the first access granularity, in par. 36 and fig. 2, the granularity being stored in the granularity column of the row mapping unit, and corresponding to a row address, which may be considered a first component; 
in response to determining that the data to be accessed has a second access granularity associated with a second component accessing the single cache memory component, generating second cache line metadata associated with the second access granularity, in par. 37, a subsequent memory request arriving, which may hit another row address and granularity in the row mapping unit of fig. 2, the another row address is considered a second component; and
storing the first cache line metadata and the second cache line metadata in a single cache memory component, in par. 36 and fig. 2, which shows the row mapping unit storing a plurality of granularities. 
With respect to claim 2, Li teaches the method of claim 1, wherein generating the cache line metadata associated with the first access granularity comprises: 
, in par. 36 and fig. 2, where the entry in the granularity column, shown in the example as “0b10” would comprise the mode bit; and 
setting one or more bits of the first cache line metadata associated with the address and indicating a valid status and a dirty status of a first cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 3, Li teaches the method of claim 1, wherein generating the cache line metadata associated with the second access granularity comprises: 
setting a mode bit of the second cache line metadata identifying the second access granularity, in par. 36 and fig. 2, where a subsequent row past the exemplary “0b10” in the granularity column would comprise a second mode bit; and 
setting a subset of bits of the second cache line metadata associated with the address and indicating a valid status and a dirty status of a second cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 4, Li teaches the method of claim 1, wherein generating the first cache line metadata associated with the first access granularity comprises setting one or more bits of the first cache line metadata, wherein the one or more bits comprises at least one of a first dirty bit or a first valid bit, in par. 30, the dirty bit and valid bit. 
With respect to claim 5, Li teaches the method of claim 4, wherein generating the second cache line metadata associated with the second access granularity comprises setting one or more bits of the second cache line metadata associated with the address, wherein the , in par. 30, the dirty bit and valid bit.
With respect to claim 6, Li teaches the method of claim 1, wherein the first access granularity is smaller than the second access granularity, in par. 26, where the access granularities are of varying sizes. 
With respect to claim 7, Li teaches the method of claim 1, wherein cache data corresponding to the first cache line metadata associated with the first access granularity is stored at a first partition of the cache memory component and cache data corresponding to the second cache line metadata associated with the second access granularity is stored at a second partition of the cache memory component, in par. 36 and fig. 2, where the first row of the row mapping unit with a first granularity comprises a first partition, and the second row of the row mapping unit with the next granularity comprises a second partition.
With respect to claim 8, Li teaches a system comprising: 
a memory component, in par. 17, the DRAM banks; 
a processing device, in par. 17, processor die 113, operatively coupled to the memory component, to: 
receive a memory access request comprising an address of data to be accessed, in pars. 35-36, the memory request.  Par. 20 discloses that a memory request includes an address; 
determine an access granularity of the data to be accessed, in par. 36, the granularity corresponding to the row address; 
, in par. 36 and fig. 2, where the address pointer in the row mapping unit 124 identifies the cache line in Data array 118; and 
determine, based on the access granularity of the data to be accessed and one or more status bits of the cache line metadata, a status of the cache line, the one or more status bits corresponding to one or more sectors of the access granularity of the data to be accessed, in par. 30, the data portion, which includes a dirty bit, valid bit and granularity, which corresponds to the one more sectors of the access granularity of the data to be accessed . 
With respect to claim 9, Li teaches the system of claim 8, wherein to determine the access granularity of the data to be accessed, the processing device is to: 
identify one or more mode bits of the cache line metadata, in par. 36 and fig. 2, where the mode bits would be the head address sin the row mapping unit; and 
determine the access granularity of the data to be accessed based on the one or more mode bits, in par. 36 and fig. 2, where a granularity corresponds to the head address. 
With respect to claim 10, Li teaches the system of claim 9, wherein to determine the status of the cache line, the processing device is to: 
select, based on the one or more mode bits, one or more bits of the cache line metadata, in par. 36 and fig. 2, where the mode bit selects a column which includes granularity and valid and dirty bits (par. 30); and 
, in par. 30, the valid and dirty bits identifying the valid and dirty status. 
With respect to claim 11, Li teaches the system of claim 8, wherein the access granularity of the data to be accessed is determined based on the address of the data to be accessed, in par. 36 and fig. 2, where the granularity is identified based on the inputted address, as shown in row mapping unit 124. 
With respect to claim 12, Li teaches the system of claim 11, wherein to determine, based on the access granularity of the data to be accessed, the status of the cache line, the processing device is further to: 
select, based on the access granularity of the data to be accessed, one or more bits of the cache line metadata, wherein the one or more bits comprise at least one of a first dirty bit, a first valid bit, a second dirty bit, or a second valid bit, in par. 30, the valid and dirty bits; and 
determine, based on the one or more bits of the cache line metadata, a valid status of the cache line and a dirty status of the cache line, in par. 30, the valid and dirty status based on the valid and dirty bits. 
With respect to claim 13, Li teaches the system of claim 8, wherein to determine the access granularity of the data to be accessed, the processing device is to: identify a partition of a plurality of partitions of a cache memory component in which the cache line is located; and determine the access granularity based on a predetermined access granularity of the partition in which the cache line is located, in par. 36 and fig. 2, where the first row of the row mapping unit with a first granularity comprises a first partition, and the second row of the row mapping unit with the next granularity comprises a second partition.. 
With respect to claim 14, Li teaches the system of claim 8, wherein the processing device is further to: 
identify, based on the access granularity of the data to be accessed, one or more bits of the cache line metadata, wherein the one or more bits indicate the status of the cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 15, Li teaches a non-transitory computer-readable storage medium, comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
receiving a memory access request comprising an address of data to be accessed, in pars. 35-36, the memory request.  Par. 20 discloses that a memory request includes an address;
determining an access granularity of the data to be accessed based on the address of the data to be accessed, in par. 36, the granularity corresponding to the row address; 
in response to determining that the data to be accessed has a first access granularity, generating first cache line metadata associated with the first access granularity, in par. 36 and fig. 2, the granularity being stored in the granularity column of the row mapping unit, and corresponding to a row address, which may be considered a first component; 
in response to determining that the data to be accessed has a second access granularity, generating second cache line metadata associated with the second access granularity, in par. 37, a subsequent memory request arriving, which may hit another row address and granularity in the row mapping unit of fig. 2, the another row address is considered a second component; and
storing the first cache line metadata and the second cache line metadata in a single cache memory component, in par. 36 and fig. 2, which shows the row mapping unit storing a plurality of granularities. 
With respect to claim 16, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein generating the cache line metadata associated with the first access granularity comprises: 
setting a mode bit of the first cache line metadata identifying the first access granularity, in par. 36 and fig. 2, where the entry in the granularity column, shown in the example as “0b10” would comprise the mode bit; and 
setting one or more bits of the first cache line metadata associated with the address and indicating a valid status and a dirty status of a first cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 17, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein generating the cache line metadata associated with the second access granularity comprises: 
setting a mode bit of the second cache line metadata identifying the second access granularity, in par. 36 and fig. 2, where a subsequent row past the exemplary “0b10” in the granularity column would comprise a second mode bit; and 
, in par. 30, the dirty bit and valid bit. 
With respect to claim 18, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein generating the first cache line metadata associated with the first access granularity comprises setting one or more bits of the first cache line metadata, wherein the one or more bits comprises at least one of a first dirty bit or a first valid bit, in par. 30, the dirty bit and valid bit. 
With respect to claim 19, Li teaches the non-transitory computer-readable storage medium of claim 18, wherein generating the second cache line metadata associated with the second access granularity comprises setting one or more bits of the second cache line metadata associated with the address, wherein the one or more bits comprises at least one of the first dirty bit, the first valid bit, a second dirty bit, or a second valid bit, in par. 30, the dirty bit and valid bit.
With respect to claim 20, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein cache data corresponding to the first cache line metadata associated with the first access granularity is stored at a first partition of the cache memory component and cache data corresponding to the second cache line metadata associated with the second access granularity is stored at a second partition of the cache memory component, in par. 36 and fig. 2, where the first row of the row mapping unit with a first granularity comprises a first partition, and the second row of the row mapping unit with the next granularity comprises a second partition.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding independent claim 1 are not persuasive for at least the reason that the limitations in question are not given patentable weight.  As discussed above, claim 1 recites conditional limitations based on the access granularity.  The claim covers what happens if the access granularity is two specific levels but there is no indication that those two levels are the only levels of granularity possible.  The access granularity could be something other than the first or second granularity meaning the steps performed due to the first or second granularity are not required in the method claim, and thus not given patentable weight. Further, Applicant’s arguments regarding independent claims 1 and 15 on pages 7-9 are not persuasive for the following reasons.  The claims have been amended to include that the first and second access granularities are associated with first and second components, respectively.  As detailed in the rejection, the first and second access granularities are associated with first and second row addresses, which may be considered first and second “components.”  Applicant argues on page 9, with respect to independent claim 8, that Li does not disclose “the one or more status bits corresponding to one or more sectors of the access granularity of the data to be accessed.” The examiner is considering the data portion of par. 30 as including the status bit.  The data portion includes access granularity, which may be considered status bits corresponding to one or more sectors of the access granularity of the data to be accessed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136